           Case 2:18-cv-04665-SPL Document 56 Filed 07/24/19 Page 1 of 2




 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8                                              )    No. CV-18-04665-PHX-SPL
      Matthew F. Green,
 9                                              )
                                                )
                         Plaintiff,             )    ORDER
10                                              )
      vs.
11                                              )
                                                )
      Arizona Board of Regents, et al.,         )
12                                              )
13                       Defendants.            )
                                                )
14                                              )

15             On July 19, 2019, Defendants filed a Motion to Suspend the Deadlines in the Case
16   Management Order (Doc. 53), seeking to postpone the deadlines until the Court issued a
17   ruling on the pending Motion to Dismiss (Doc. 6) and Motion to Amend (Doc. 43). The
18   Court granted the Motion to Amend and denied the Motion to Dismiss as moot in a July
19   22, 2019 Order (Doc. 54).
20             Because a ruling as been issued, the Court will not suspend the case management
21   deadlines. However, because the August 2, 2019 deadline to engage in good faith
22   settlement talks is now approaching, the Court will extend that deadline to allow the parties
23   to engage in meaningful settlement discussions. To the extent the parties which to extend
24   the remaining case management deadlines, they may file a motion to extend with the
25   proposed dates. Accordingly,
26   ///
27   ///
28   ///
       Case 2:18-cv-04665-SPL Document 56 Filed 07/24/19 Page 2 of 2




 1         IT IS ORDERED that the Motion to Suspend Deadlines in the Case Management
 2   Order (Doc. 53) is granted as modified. The good faith settlement deadline shall be
 3   extended to August 30, 2019.
 4         Dated this 24th day of July, 2019.
 5
 6
                                                    Honorable Steven P. Logan
 7                                                  United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
